[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]JUDGMENT ENTRY
Plaintiff-appellant, Reva Hornsby, appeals a decision of the Butler County Probate Court dividing the proceeds of a wrongful death settlement in the death of her husband between appellant and her husband's children, appellees Jeffrey Hornsby, Christopher Hornsby, and Sheri Reddy.
A magistrate heard evidence from appellant regarding the loss appellant suffered in the death of her husband. Evidence was also presented by the decedent's three children regarding the loss suffered by each due to the death of their father. The magistrate awarded forty percent of the settlement to appellant, and ordered the other sixty percent to be divided equally among the three appellees. Objections were filed and, after a hearing on the objections, the trial court increased appellant's share to fifty percent, with the remaining fifty percent to be divided among the appellees.
Appellant appeals the trial court's determination, arguing that the trial court should have made a distribution of two-thirds of the settlement to her and one-third divided among the appellees. Appellees have filed a cross-appeal arguing that the magistrate's distribution of the settlement should be reinstated.
Appellant's assignments of error and appellees' cross assignments of error are overruled on the basis that the trial court did not abuse its discretion in the distribution of the settlement proceeds. There is evidence to support the decision that the parties all suffered some loss, and that appellant suffered a greater loss than appellees. See Inre Estate of Marinelli (1994), 99 Ohio App.3d 372, 378; In re Estate ofCochran (Mar. 19, 2001), Clermont App. No. CA2000-05-030, unreported.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form. A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed according to App.R. 24.
  __________________________________ William W. Young, Presiding Judge
Anthony Valen, Judge, James E. Walsh, Judge.